El Juez Presidente Señor Hernández Denton
emitió la opinión concurrente.
Concurrimos con el resultado de la decisión del Tribunal en el caso de epígrafe en cuanto determina que el periodo máximo de seis meses de detención preventiva dispuesto en la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico comienza a transcurrir cuando un imputado es ingresado a una institución carcelaria por ra-zón de no haber prestado la fianza que se le impuso tras haberse encontrado causa probable para el arresto. Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1. No obstante, no estamos de acuerdo con los fundamentos allí expuestos por entender que éstos son producto de un enfoque desmesu-rado en la definición de “detención preventiva”, sin ésta ser propiamente contextualizada. Veamos.
i — I
Consideramos que la solución a la controversia de autos se desprende de una lectura somera de la propia Constitución. Al realizar dicho ejercicio salta a la vista que la activación de todas las garantías contenidas en la Sec. 11 del Art. II, incluso el derecho aquí en controversia, está necesariamente condicionada a que haya comenzado un proceso criminal. Ello, como es conocido, sólo ocurre una vez una autoridad judicial emite una determinación de causa probable para el arresto. Dicha determinación es una condición necesaria para que una persona pueda exi-gir las garantías y los derechos de la Sec. 11 del Art. II, y marca el comienzo del periodo durante el cual podrá *167hacerlo. Por ende, entendemos que estas garantías no tie-nen efecto alguno antes de ese momento.
La Sec. 11 del Art. II de la Constitución indica que “[é\n todos los procesos criminales, el acusado disfrutará de ...”. (Énfasis suplido.) Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 343. El resto de la sección citada instituye las garantías y los derechos que cobijan a los im-putados en procesos criminales. Éstos son los derechos a: juicio rápido y público; ser informado de lo que se imputa; carearse con los testigos de cargo; la citación compulsoria de los testigos de defensa; asistencia de abogado; presunción de inocencia; juicio por jurado en casos de delitos graves; no ser obligado a incriminarse; que su silencio no sea utilizado en su contra ni comentado; la protección contra la doble expo-sición; quedar en libertad bajo fianza; que la detención pre-ventiva antes del juicio no exceda de seis meses; que las multas y fianzas no sean excesivas, y no ser encarcelado por deuda. Del texto de la referida disposición se desprende que todos y cada uno de estos derechos y garantías pertenecen al ámbito de los procedimientos criminales.(1)
Como indicamos, los procesos criminales en nuestra juris-dicción inician una vez se determina judicialmente que existe causa probable para un arresto. Pueblo v. Rivera Santiago, 176 D.P.R. 559 (2009); Pueblo v. Guzmán, 161 D.P.R. 137, 152 (2004). Es necesario que “el tribunal adquier[a] jurisdicción sobre la persona del imputado” para que ello ocurra. (Cita omitida.) Pueblo v. Guzmán, supra, pág. 153.
Por su parte, la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico exige que las órdenes de arresto, al igual que las de registros y allanamientos, sean emitidas por una autoridad judicial. Art. II, Sec. *16810, Const. E.L.A., L.P.R.A., Tomo 1. Dicha sección otorga a todos los ciudadanos una protección contra actuaciones irrazonables por parte del Estado. Esta protección es espe-cialmente relevante durante lo que se conoce como la etapa investigativa, cuando el Estado interviene o intenta inter-venir con alguna persona para esclarecer o detener la co-misión de un delito. Una orden de arresto, es decir, una orden judicial para que una persona sea puesta a disposi-ción de un tribunal, debe cumplir con determinados crite-rios mínimos constitucionales y marca el fin de la etapa investigativa. Estos requieren que una orden de arresto de un ciudadano: (1) sea expedida por autoridad judicial; (2) esté basada en causa probable; (3) esté apoyada tal causa probable en una declaración jurada, y (4) sea específica en cuanto a la persona a ser arrestada. Pueblo v. Irizarry, 160 D.P.R. 544, 559 (2003), citando a E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1993, Vol. III, pág. 20.
La Regla 6 de Procedimiento Criminal provee un proce-dimiento estatutario en el que se busca asegurar que la orden que se emita cumpla estas exigencias mínimas. 34 L.P.R.A. Ap. II. Esto, pues, la Constitución no exige que se observe un procedimiento específico. Pueblo v. Irizarry, supra, pág. 559. De acuerdo con la Regla 6, un magistrado examina la denuncia jurada, las declaraciones juradas o los testigos bajo juramento y, de quedar convencido de que existe causa probable para creer que el sospechoso en cues-tión ha cometido el delito que se le imputa, emite una or-den de arresto contra éste y le impone una fianza. 34 L.P.R.A. Ap. II, R. 6. Una vez esto ocurre, da inicio el pro-cedimiento criminal y la persona contará con la protección de todos los derechos contenidos en la Sec. 11, Art. II de la Constitución.
Lo anterior, por supuesto, no significa que no se pueda arrestar a una persona sin una orden de arresto emitida *169por una autoridad judicial. Nuestro ordenamiento permite que se pueda determinar causa probable para el arresto de una persona después que ésta ha sido detenida por un agente del orden público. 34 L.P.R.A. Ap. II, R. 11. Una vez un agente arresta a un ciudadano debe conducirlo sin dila-ción irrazonable ante un magistrado. Dicha exigencia cons-titucional también ha sido plasmada estatutariamente. 34 L.P.R.A. Ap. II, R. 22(a). Hemos resuelto que en nuestra jurisdicción, donde hay salas y jueces de turno que pueden atender los casos a cualquier hora, una dilación que exceda de treinta y seis horas se presumirá injustificada. Pueblo v. Aponte, 167 D.P.R. 578, 584-585 (2006).
La razón por la cual se requiere la conducción pronta de un arrestado ante un magistrado es que un arresto sin orden se presume irrazonable. Ello, pues, a pesar de que un agente del orden público ha determinado que tiene mo-tivos fundados para realizarlo, no ha mediado una deter-minación previa de causa probable por parte de una auto-ridad judicial, que es lo que exige la Constitución para privar válidamente a una persona de su libertad. E.L. Chiesa, Derecho procesal penal: etapa investigativa, Estados Unidos, Pubs. JTS, 2006, pág. 168. Cuando el agente conduce al arrestado ante un magistrado y se celebra una vista al amparo de la Regla 6 de Procedimiento Civil, supra, éste debe determinar si existe causa probable para el arresto.
Asimismo, en el pasado hemos dicho que la referida de-terminación judicial de causa probable convalida el arresto efectuado previamente. Pueblo v. Aponte, supra, pág. 583. Sin embargo, no es hasta que el magistrado hace dicha determinación, que a fin de cuentas es nueva e indepen-diente, que inicia el procedimiento criminal. El efecto de la determinación de causa probable, es decir, el inicio de la acción penal, no se retrotrae al momento del arresto, pues sólo una determinación judicial puede ordenarlo. De hecho, en nuestro ordenamiento sólo una determinación de causa *170probable para el arresto interrumpe el término prescriptive de la acción penal, independientemente de si se arrestó ya a la persona o no. Art. 101 del Código Penal de 2004 (33 L.P.R.A. sec. 4729).
hH I — I
De todo lo anterior se deduce que un análisis pausado e integrado de la propia Constitución y de los principios bá-sicos del funcionamiento de nuestro ordenamiento procesal criminal, revela la forma correcta de fundamentar la solu-ción a la controversia que presenta este caso. Una vez se reconoce que la Sec. 10 del Art. II de la Constitución, supra, protege a todos los ciudadanos contra intervenciones indebidas por parte del Estado durante la etapa investiga-tiva, y que dichas intervenciones sólo pueden ser sanciona-das por la autorización judicial que da inicio a la acción penal y activa las protecciones de la Sec. 11, Art. II, la solución de la controversia ante nos se cristaliza.
Dicho análisis revela que la garantía que protege a los ciudadanos de permanecer detenidos preventivamente más de seis meses en espera de juicio por no haber pres-tado la fianza, se activa con la determinación de causa probable para el arresto. Es en ese momento que el tribunal asume jurisdicción sobre una persona y ésta queda sujeta a un procedimiento criminal en espera del juicio. Una vez una persona se encuentra en espera de juicio, se le impon-drá una fianza la cual deberá prestar para quedar en libertad. De no prestarla será ingresado y es entonces que comienza a transcurrir el término de seis meses. Dicho tér-mino no podrá comenzar a transcurrir antes del inicio de la acción penal, pues en ese momento no se ha activado la garantía en cuestión.
Creemos que la Opinión del Tribunal adolece de un pro-blema fundamental en tanto se enfoca excesivamente en el significado literal de la frase “detención preventiva”, sin *171contextualizarla dentro de la propia Sec. 11, Art. II de la Constitución, así como dentro del marco de las proteccio-nes constitucionales y del inicio de la acción penal. No re-conocer el ámbito de aplicación de la Sec. 11, Art. II, en relación con el de la Sec. 10, Art. II, y concebir la contro-versia como un asunto relativo a las posibles definiciones de una frase redunda inevitablemente en un análisis superficial. Tampoco podemos estar de acuerdo con las opi-niones disidentes en tanto éstas adolecen del mismo enfo-que desmesurado en la frase “detención preventiva” o ase-veran que el resultado en este caso es contrario a derecho. La Constitución debe concebirse como un cuerpo normativo cuyas dimensiones están intrínsecamente entrelazadas. Un análisis dirigido por dicha visión, a nuestro entender, revela prontamente los fundamentos adecuados para sos-tener la decisión que se emitió.
De hecho, nuestro criterio coincide con el del Comité Asesor Permanente de Reglas de Procedimiento Criminal, adscrito al Secretariado de la Conferencia Judicial y Notarial de esta Curia, el cual ha sometido en su propuesta de Reglas de Procedimiento Penal una norma que coincide precisamente con el resultado en este caso. Dicho comité está compuesto por reconocidos miembros de la judicatura, la academia, abogados de defensa, fiscales y juristas con conocimiento amplio sobre los derechos constitucionales que operan en el ámbito del derecho procesal penal. Las reglas propuestas, así como los comentarios que las acom-pañan, se encuentran en este momento ante la evaluación de este Tribunal.
La Regla 1014(A)(1) propuesta define detención preven-tiva como, “la efectiva privación de libertad de una persona imputada de delito en una institución penitenciaria del Es-tado Libre Asociado de Puerto Rico”. (Énfasis suplido.) Pro-yecto de Reglas de Procedimiento Penal, Secretariado de la Conferencia Judicial y Notarial, enero 2008, pág. 135. Por su parte, la Regla 1014(C) dispone que “[e]l plazo de seis *172meses comenzará a transcurrir desde el día en que la persona imputada es arrestada por no prestar la fianza”. (Én-fasis suplido.) íd. Cabe destacar que dicha regla también dispone que una persona que estime que ha permanecido encarcelada más de seis meses en espera de juicio deberá presentar una moción a esos efectos que será resuelta, luego de la celebración mandatoria de una vista, por el juez o jueza que presida el proceso penal. Íd., pág. 136. Por lo tanto, ya no estará disponible el recurso de hábeas corpus. Véase Informe de Reglas de Procedimiento Penal, Secretariado de la Conferencia Judicial y Notarial, diciembre 2008, págs. 810-816.
En fin, entendemos que una lectura del texto constitucio-nal, así como la aplicación de nuestro derecho procesal criminal, indican que el término máximo de seis meses de de-tención preventiva comienza a transcurrir una vez un imputado es ingresado a prisión por no prestar la fianza impuesta. Por ello, concurrimos con la decisión del Tribunal.
i I — } 1 — 1
A modo de epílogo, debemos señalar un asunto que nos preocupa profundamente. Tras certificarse la decisión, la Secretaria del Tribunal nos remitió el expediente. Nos per-catamos entonces, para nuestra sorpresa, que en ningún momento durante el trámite del recurso se expidió el auto de certiorari. Esto, a nuestro juicio, provoca serias dudas sobre la eficacia de la decisión mediante la cual se revocó la sentencia emitida por el Tribunal de Apelaciones y se or-denó la detención inmediata del Sr. Héctor Rafael Ponce Ayala. Veamos el tracto procesal de este caso ante nos.
El 12 de abril de 2010 el Ministerio Público presentó un recurso de certiorari y una moción en auxilio de jurisdic-ción en la que nos solicitó que revocáramos la sentencia del Tribunal de Apelaciones que decretó la excarcelación de *173Héctor Rafael Ponce Ayala. Dos días después, ordenamos a Ponce Ayala que, no más tarde de las cuarenta y ocho horas siguientes a la notificación de dicha orden, mostrara causa por la cual no debíamos “expedir el auto de certiorari y revocar la sentencia objeto de este recurso”. Resolución del Tribunal Supremo de 14 de abril de 2010.
Como es sabido, el Art. 3.002 de la Ley Núm. 201 de 22 de agosto de 2003, conocida como la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, dispone los asuntos sobre los cuales este Tribunal tendrá competencia. Entre éstos se encuentran aquellos relaciona-dos con las sentencias o resoluciones del Tribunal de Ape-laciones “[m]ediante auto de ‘certiorari’, a ser expedido discrecionalmente”. (Énfasis suplido.) 4 L.P.R.A. sec. 24s.
Por su parte, la Regla 46 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, regula lo relativo a las órdenes para mostrar causa. Ésta dispone que una vez haya “[ejxpirado el plazo para contestar, el Tribunal resolverá lo que en de-recho proceda: (1) denegando el recurso; (2) expidiendo el auto definitivo y revocando, modificando o confirmando la sentencia o resolución ..(Énfasis suplido.) Íd.
Contrario a lo anterior, una vez el señor Ponce Ayala compareció, se circuló la decisión del caso, se acortaron los términos reglamentarios para emitir nuestro voto según la Regla 5 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, y se certificó la Sentencia, sin expedir el auto de certiorari como ha sido la costumbre cuando emitimos una orden de mos-trar causa.
Este incumplimiento del procedimiento que siempre se ha seguido en este Tribunal durante la tramitación de los casos, pone en tela de juicio la validez y eficacia de la de-cisión del Tribunal, así como del arresto y encarcelamiento del señor Ponce Ayala decretados en ésta.

(1) Evidentemente, algunos de estos derechos pueden ejercerse por ciudadanos que no se encuentren enfrentando un procedimiento criminal. Ello puede ser en virtud de otra disposición constitucional o de una disposición estatutaria. Así, por ejemplo, el derecho a asistencia de abogado durante la vista de Regla 6 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II, emana de dicha regla, pues, recalcamos, en ese momento aún no ha iniciado el proceso criminal.